In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 14‐3074 
LAURA KUBIAK, 
                                                  Plaintiff‐Appellant, 

                                  v. 

CITY OF CHICAGO, et al., 
                                                Defendants‐Appellees. 
                     ____________________ 

         Appeal from the United States District Court for the 
           Northern District of Illinois, Eastern Division. 
          No. 14‐CV‐1159 — Samuel Der‐Yeghiayan, Judge. 
                     ____________________ 

    ARGUED DECEMBER 7, 2015 — DECIDED JANUARY 11, 2016 
                 ____________________ 

    Before FLAUM, WILLIAMS, and SYKES, Circuit Judges. 
     FLAUM, Circuit Judge. Officer Laura Kubiak was working 
in  the  Chicago  Police  Department’s  Office  of  News  Affairs 
(“ONA”) when she was verbally assaulted by her colleague, 
Officer Veeja Zala. Kubiak reported Zala to (1) ONA Director 
Melissa  Stratton,  (2)  Kubiak’s  supervising  Lieutenant, 
Maureen  Biggane,  and  (3)  the  Internal  Affairs  Division 
(“IAD”).  Three  months  later,  Biggane  ordered  Kubiak  to 
leave ONA and return to her prior position as a beat patrol 
2                                                       No. 14‐3074 

officer. Kubiak filed a complaint against the City of Chicago, 
Stratton, and Biggane, alleging retaliation in violation of the 
First Amendment and conspiracy to deprive her of her con‐
stitutional  rights  pursuant  to  42  U.S.C.  § 1983.  The  district 
court  granted  defendants’  motion  to  dismiss  for  failure  to 
state a claim on which relief can be granted. Kubiak appeals. 
We affirm.  
                            I. Background 
    Because we are reviewing a dismissal for failure to state a 
claim,  we  must  take  as  true  the  facts  alleged  in  Kubiak’s 
complaint. Tamayo v. Blagojevich, 526 F.3d 1074, 1078 (7th Cir. 
2008). 
     Kubiak worked as a beat patrol officer with the Chicago 
Police  Department  for  fourteen  years.  Her  primary  duties 
were  to  patrol  assigned  areas,  issue  citations,  make  arrests, 
and conduct investigations. In 2000, Kubiak was detailed to 
the  Office  of  News  Affairs.  Kubiak  alleges  that  this  was  a 
“highly  coveted  detail”  to  a  “prestigious  desk  job.”  At  the 
ONA, Kubiak served as a liaison to the news media. Her re‐
sponsibilities included “keeping members of the news media 
apprised of police activity by providing information on top‐
ics  such  as  crimes  committed,  arrests  made,  and  providing 
information with regard to community safety alerts.” 
    On November 8, 2012, Officer Zala, another news media 
liaison  at  the  ONA,  allegedly  verbally  assaulted  Kubiak  as 
she was exiting the office at the end of her shift. Zala ran to‐
ward  her,  enraged  by  a  work‐related  report  Kubiak  had 
drafted. He screamed, “Who the fuck do you think you are, 
you stupid bitch?” He shook his finger in Kubiak’s face and 
swung  his  hand  back  as  if  to  strike  her.  Kubiak  quickly 
No. 14‐3074                                                          3 

backed  away  in  fear.  Officer  Robert  Perez  was  with  Kubiak 
at the time of the incident and tried to calm Zala, telling him 
to  “stop  it.”  Zala  continued  to  yell  at  Kubiak,  saying,  “You 
are nothing, you are a stupid bitch, you don’t know how to 
be the police, I am the police, I am the real police.” 
    Kubiak  returned  to  her  desk  and  called  ONA  Director 
Stratton.  She  told  Stratton  about  the  incident  and  said  she 
feared  Zala  was  going  to  strike  her.  Kubiak  informed  Strat‐
ton  that  Zala  had  previously  directed  similar  outbursts  to‐
ward  her.  During  this  phone  call,  Zala  stood  by  Kubiak’s 
desk  and  continued  to  berate  and  intimidate  her.  An  ONA 
employee  who  witnessed  Zala’s  conduct  later  spoke  with 
Kubiak and expressed fear that Zala was going to shoot Ku‐
biak.  
    Kubiak  alleges  that  Zala  has  a  history  of  violence.  Ac‐
cording  to  her  complaint,  around  2009,  a  jury  returned  a 
verdict in favor of the plaintiff in a suit against Zala for bat‐
tery and excessive force. The City defended Zala at trial. Ku‐
biak alleges that the City failed to correct Zala’s behavior but 
rather gave him a prestigious news media liaison position in 
the ONA. Throughout his detail at the ONA, Zala often lost 
his temper and directed his outbursts toward his colleagues, 
including Kubiak. 
    The next day, Kubiak again spoke with Stratton. Stratton 
told Kubiak that she had already spoken with Zala and that 
she did not have time to discuss the incident further. On No‐
vember  12,  Kubiak  requested  a  meeting  with  Biggane,  her 
supervising  Lieutenant,  to  discuss  the  incident.  Biggane  re‐
sponded that she was too busy. Kubiak alleges that she con‐
tinued to request meetings, but each time, Biggane respond‐
ed that she was too busy. On November 27, Kubiak went to 
4                                                        No. 14‐3074 

Biggane’s office to discuss the incident, but Biggane refused 
to discuss it. 
    On  December  3,  Kubiak  submitted  a  memorandum  to 
Biggane complaining about Zala, which initiated an Internal 
Affairs  Division  investigation.  Kubiak  subsequently  gave  a 
statement  to  the  IAD  investigators.  Perez  also  provided  a 
statement  corroborating  Kubiak’s  complaint.  Kubiak  alleges 
that after she gave her statement to the IAD, Officer Jose Es‐
trada, who had been found guilty of excessive force and also 
worked at the ONA, told her that she “better be careful be‐
cause [she] might be the one to get suspended or fired.”  
   In mid‐February, Kubiak learned that her IAD complaint 
against Officer Zala had been “sustained.” Within days, Big‐
gane  cancelled  Kubiak’s  detail  to  the  ONA  and  reassigned 
Kubiak  to  a  position  as  beat  officer  on  a  midnight  shift  in 
what Kubiak alleges is one of the most dangerous neighbor‐
hoods  in  Chicago.  The  same  day,  Perez  was  also  removed 
from the ONA and reassigned as a beat officer. Kubiak and 
Perez were the only two officers who had their ONA details 
cancelled even though other members of the ONA had pre‐
viously requested to transfer out of the ONA. At the time of 
her  removal,  Kubiak  was  the  most  senior  member  of  the 
ONA and had not requested a transfer.  
    Stratton and Biggane made the decision to remove Kubi‐
ak  and  Perez  from  the  ONA.  Stratton  and  Biggane  had  the 
final  authority  to  make  these  personnel  decisions,  which 
were  not  subject  to  further  review.  Kubiak  alleges  that  Zala 
was never reprimanded and remains detailed to the ONA. 
   On  February  18,  2014,  Kubiak  filed  a  complaint  against 
the City of Chicago, Stratton, and Biggane. Kubiak asserted a 
No. 14‐3074                                                                     5 

claim  against  all  defendants  alleging  retaliation  in  violation 
of  the  First  Amendment  pursuant  to  § 1983,  and  a  claim 
against Stratton and Biggane alleging conspiracy in depriva‐
tion  of  constitutional  rights  pursuant  to  § 1983.1  Kubiak  ar‐
gued that by cancelling her detail to the ONA and assigning 
her  to  work  as  a  beat  patrol  officer,  defendants  retaliated 
against  her  for  engaging  in  protected  speech.  According  to 
Kubiak,  defendants  engaged  in  a  pattern  of  protecting  and 
rewarding  officers  accused  of  violent  misconduct  while  re‐
taliating  against  those  who  exposed  and  reported  the  mis‐
conduct. 
    Defendants filed a motion to dismiss for failure to state a 
claim  on  which  relief  can  be  granted  pursuant  to  Federal 
Rule  of  Civil  Procedure  12(b)(6).  The  district  court  granted 
the  motion  and  dismissed  the  claims  with  prejudice,  con‐
cluding  that  Kubiak’s  speech  was  not  constitutionally  pro‐
tected  since  Kubiak  did  not  speak  as  a  private  citizen  and 
did not speak on a matter of public concern. Kubiak appeals. 
                                            II. Discussion 
    We review de novo a grant of a motion to dismiss based 
on Rule 12(b)(6). Tamayo, 526 F.3d at 1081. Rule 12(b)(6) per‐
mits  a  motion  to  dismiss  a  complaint  for  failure  to  state  a 
claim  upon  which  relief  can  be  granted.  Fed.  R.  Civ.  P. 
12(b)(6).  To  properly  state  a  claim,  a  plaintiff’s  complaint 
must  contain  allegations  that  “plausibly  suggest  that  the 

                                                 
     1 Kubiak also brought a state law claim of retaliation in violation of 

the  Illinois  Whistleblower  Act,  740  ILCS  § 174/1,  but  the  district  court 
declined  to  exercise  supplemental  jurisdiction  over  this  claim  and  dis‐
missed it without prejudice. Kubiak does not appeal the dismissal of her 
state law claim. 
6                                                         No. 14‐3074 

plaintiff has a right to relief, raising that possibility above a 
speculative level[.]” EEOC v. Concentra Health Servs., Inc., 496 
F.3d 773, 776 (7th Cir. 2007) (internal quotation marks omit‐
ted).  We  accept  as  true  all  of  the  well‐pleaded  facts  in  the 
complaint and draw all reasonable inferences in favor of the 
plaintiff. Tamayo, 526 F.3d at 1081.  
     A. First Amendment Retaliation Claim  
     To establish a claim for retaliation in violation of the First 
Amendment,  a  public  employee  first  must  prove  that  her 
speech  is  constitutionally  protected.  Swetlik  v.  Crawford,  738 
F.3d 818, 825 (7th Cir. 2013). For a public employee’s speech 
to  be  protected  under  the  First  Amendment,  the  employee 
must establish that she spoke as a citizen on a matter of pub‐
lic  concern.  Garcetti  v. Ceballos,  547  U.S.  410, 418  (2006).  The 
determination of whether speech is constitutionally protect‐
ed is a question of law. Houskins v. Sheahan, 549 F.3d 480, 489 
(7th Cir. 2008). 
        1. Kubiak Did Not Speak as a Private Citizen 
    The  district  court  held  that  Kubiak  failed  to  allege  facts 
that plausibly suggest that she spoke as a citizen. We agree. 
The  Supreme  Court  has  held  that  “when  public  employees 
make  statements  pursuant  to  their  official  duties,  the  em‐
ployees  are  not  speaking  as  citizens  for  First  Amendment 
purposes, and the Constitution does not insulate their com‐
munications from employer  discipline.” Garcetti, 547 U.S.  at 
421.  “Determining  the  official  duties  of  a  public  employee 
requires a practical inquiry into what duties the employee is 
expected to perform, and is not limited to the formal job de‐
scription.”  Houskins,  549  F.3d  at  490  (citation  omitted);  see 
also Garcetti, 547 U.S. at 424–25 (“Formal job descriptions of‐
No. 14‐3074                                                                      7 

ten bear little resemblance to the duties an employee actually 
is expected to perform ….”).  
    First,  Kubiak  contends  that  she  made  her  complaints 
about Zala not as part of her routine job duties, but rather as 
a citizen who was subjected to an assault by a violent Chica‐
go  police  officer.  She  argues  that  she  sufficiently  pled  that 
her  speech  was  made  as  a  citizen  because  her  complaint 
identifies her primary job responsibility as being a liaison to 
the  news  media.  Kubiak’s  complaint  lists  her  ordinary  and 
daily job duties as including: keeping members of the news 
media  apprised  of  police  activity,  responding  to  inquiries 
from  the  news  media,  and  monitoring  the  News  Affairs 
email  account.2  Kubiak  argues  that  as  the  public  relations 
face of the Chicago Police Department, her professional du‐
ties did not include reporting misconduct of her coworkers, 
and as such, her complaints about Zala were made as a pri‐
vate citizen. We disagree.  
   Kubiak’s concept of “official duties” is overly narrow. As 
we  explained  in  Houskins,  an  employee’s  official  duties  are 
not limited to the formal job description. 549 F.3d at 490. We 
must  make  a  practical  inquiry  into  what  Kubiak  was  ex‐
pected to do as an employee. See id.; Spiegla v. Hull, 481 F.3d 
961, 965–67 (7th Cir. 2007) (holding that a correctional officer 
spoke  as  an  employee  and  not  as  a  citizen  when  reporting 
supervisor’s  breach  of  prison  security  even  though  the  of‐
                                                 
     2 Kubiak notes that her duties also included researching print, televi‐

sion,  and  online  media;  creating  files  of  the  Chicago  Police  coverage  in 
the news; receiving and recording notifications from the field on poten‐
tially newsworthy events; preparing daily news clips and monthly safety 
related  reports;  maintaining  files  on  high  profile  cases;  and  preparing 
media advisors and press releases. 
8                                                                      No. 14‐3074 

ficer’s  primary  responsibility  was  to  monitor  vehicle  and 
foot  traffic  through  the  main  gate).  Generally,  an  employee 
who is verbally assaulted by a colleague would be expected 
to  report  the  inappropriate  behavior  to  a  supervisor. Addi‐
tionally, as the district court pointed out, in the context of a 
police department, it makes even more sense to expect offic‐
ers to report that a fellow officer acted violently. Kubiak is a 
police  officer,  and  as  part  of  that  job,  she  is  responsible  for 
protecting  the  public  from  harm,  even  though  she  was  de‐
tailed to the ONA at the time of the complaints.3 
   Our conclusion that Kubiak spoke as an employee is fur‐
ther  supported  by  the  fact  that  her  speech  was  intimately 
connected  with  her  job.  In  Davis  v.  Cook  Cnty.,  the  plaintiff 
nurse argued that her memorandum to the Employee Assis‐
tance  Counselor,  which  contained  complaints  about  being 
harassed by other employees when working in the hospital’s 

                                                 
      3  Kubiak also argues that reporting Zala’s actions was not “ordinari‐

ly”  within  the  scope  of  her  duties,  relying  on  Lane  v.  Franks,  134  S.  Ct. 
2369,  2379  (2014)  (“The  critical  question  under  Garcetti  is  whether  the 
speech at issue is itself ordinarily within the scope of an employee’s du‐
ties,  not  whether  it  merely  concerns  those  duties.”).  However,  Kubiak’s 
reliance  on  Lane  is  misplaced.  Employee  grievances,  such  as  Kubiak’s 
complaints  about  Zala,  are  very  different  than  the  speech  at  issue  in 
Lane—subpoenaed  testimony  at  a  former  employee’s  corruption  trials. 
See Lane, 134 S. Ct. at 2377. The Lane Court explained that testimony un‐
der  oath  by  a  public  employee  is  outside  the  scope  of  his  ordinary  job 
duties  and  is  thus  citizen  speech  for  purposes  of  the  First Amendment. 
Id.  at  2378.  The  Court  reasoned  that  when  a  public  employee  testifies, 
any obligation he may have as an employee is “distinct and independent 
from the obligation, as a citizen, to speak the truth.” Id. at 2379. In con‐
trast,  Kubiak’s  obligation  to  report  Zala’s  verbal  assault  stemmed  from 
her position as an ONA employee, and there was no independent obliga‐
tion as a citizen to report Zala’s conduct to her ONA supervisors. 
No. 14‐3074                                                           9 

emergency  room,  was  citizen  speech.  534  F.3d  650,  652  (7th 
Cir.  2008).  We  disagreed  and  held  that  the  memorandum 
was  employee  speech.  Id.  at  653–54.  We  noted  that  “[w]hile 
drafting  letters  of complaint may not  be  a core job function 
of a nurse, a focus on core job functions is too narrow after 
Garcetti  ….”  and  that  the  plaintiff’s  speech  was  “intimately 
connected with her job.” Id. at 653 (citation and internal quo‐
tation marks omitted).  
     Similarly, Kubiak’s speech was intimately connected with 
her  professional  duties.  She  complained  that  her  co‐worker 
treated her inappropriately at work and yelled at her over a 
work‐related  report.  Moreover,  her  speech  was  directed  to 
her supervisor, the director of her office, and the IAD. Just as 
the plaintiff’s memorandum in Davis “reflect[ed] the concern 
of  a  conscientious  nurse  to  ensure  and  contribute  to  the 
smooth  functioning  of  the  ER,”  Kubiak’s  complaints  about 
Zala  reflected  an  employee’s  attempt  to  improve  her  work 
environment so that she would not be harassed again. Id. As 
a  result,  the  district  court  correctly  concluded  that  Kubiak’s 
speech was made as a public employee and not as a private 
citizen.  
       2. Kubiak’s  Speech  Did  Not  Address  a  Matter  of  Public 
          Concern 
    The  district  court  held  that  Kubiak  failed  to  allege  facts 
that  plausibly  suggest  that  she  spoke  on  matter  of  public 
concern.  The  court  noted  that  the  facts  alleged  suggest  that 
Kubiak’s speech was focused on her personal interest in pro‐
tecting herself from harassment by Zala. We agree.  
  The  Supreme  Court  has  defined  “public  concern”  to 
mean “legitimate news interest,” or “’a subject of general in‐
10                                                        No. 14‐3074 

terest  and  of  value  and  concern  to  the  public  at  the  time  of 
publication.’”  Meade  v.  Moraine  Valley  Cmty.  Coll.,  770  F.3d 
680, 684 (7th Cir. 2014) (quoting City of San Diego v. Roe, 543 
U.S. 77, 83–84) (2004) (per curiam)). “Whether an employee’s 
speech  addresses  a  matter  of  public  concern  must  be  deter‐
mined by the content, form, and context of a given statement 
….”  Connick  v.  Myers,  461  U.S.  138,  147–48  (1983).  The  Con‐
nick  test  requires  us  to look at the overall  objective or point 
of the speech, as ascertained by those three factors. Kristofek 
v. Vill. of Orland Hills, 712 F.3d 979, 985 (7th Cir. 2013). Of the 
three  factors,  content  is  the  most  important,  but  the  subject 
matter of the speech is not determinative. Bivens v. Trent, 591 
F.3d  555,  560–61  (7th  Cir.  2010);  Gustafson  v.  Jones,  290  F.3d 
895,  907  (7th  Cir.  2002).  Rather,  we  must  focus  on  the  “par‐
ticular  content  (as  opposed  to  the  subject  matter)  of  the 
speech ….” Bivens, 591 F.3d at 561. The motive of the speaker 
is  relevant  as  part  of  the  context  in  which  the  speech  was 
made but is not dispositive. Kristofek, 712 F.3d at 985. In sum, 
we  ask  whether  the  objective  of  the  speech—as  determined 
by content, form, and context—was to “bring wrongdoing to 
light” or to “further some purely private interest.” Id.  
    Kubiak  argues  that  she  made  her  complaints  to  her  su‐
pervisors  and  to  the  IAD  out  of  fear  for  her  own  safety  as 
well  as  for  the  safety  of  others.  According  to  Kubiak,  we 
should infer that she was motivated to help the public by no‐
tifying  her  superiors  of  the  fact  that  Zala  posed  a  threat  of 
violence,  and  thus  conclude  that  she  spoke  on  a  matter  of 
public  concern.  However,  the  content,  form,  and  context  of 
Kubiak’s  speech  convince  us  that  the  objective  of  Kubiak’s 
complaints was to further her personal interest in remedying 
an employee grievance and that her speech did not address a 
matter of public concern.  
No. 14‐3074                                                        11 

    First, as to the content of Kubiak’s speech, Kubiak argues 
that speech involving police departments and misconduct of 
officers is always a matter of public concern. However, when 
analyzing the content of the speech, the broad subject matter 
is not determinative, and we must instead focus on the par‐
ticular content of the speech. Bivens, 591 F.3d at 560–61. The 
precise  content  of  Kubiak’s  speech  focused  on  the  work‐
related  incident  with  Zala  and  on  Kubiak’s  concerns  about 
her own safety. Kubiak’s complaint states that she informed 
Stratton  “of  what  had  occurred,”  “that  she  was  afraid  that 
Officer  Zala  was  going  to  physically  strike  her,”  and  that 
“Zala had similar outbursts in the past towards her” (empha‐
sis added). The complaint also states that Kubiak requested a 
meeting with Biggane to “discuss the incident” and that Ku‐
biak’s memorandum to Biggane, which initiated the IAD in‐
vestigation,  “complain[ed]  of  Officer  Zala’s  assault.”  Thus, 
the  particular  content  of  Kubiak’s  speech  was  focused  on 
Zala’s  actions  toward  Kubiak  personally.  See  Houskins,  549 
F.3d  at  491–92  (holding  that  a  social  worker’s  police  report 
stating that a correctional officer had hit her did not address 
a  matter of public  concern because the  report was  “nothing 
more  than  [a]  personal  grievance  against  [the  officer]  in  or‐
der to have him arrested for striking her”).  
   Second,  the  form  of  Kubiak’s  speech  also  indicates  that 
the  objective  of  her  speech  was  to  air  a  personal  grievance. 
Kubiak  reported  the  incident  to  her  superiors,  Stratton  and 
Biggane,  and  to  the  IAD.  The  fact  that  Kubiak’s  complaints 
about Zala were directed up the chain of command suggests 
that Kubiak’s speech did not address a matter of public con‐
cern. See Bivens, 591 F.3d at 560 (holding that complaints the 
plaintiff  made  directly  up  the  chain  of  command  to  his  su‐
pervisors were not protected by the First Amendment). 
12                                                        No. 14‐3074 

     Third,  regarding  the  context  of  Kubiak’s  speech,  the 
grievance  arose  from  Kubiak’s  personal  confrontation  with 
Zala  while  at  work.  This  fact  indicates  that  the  speech  con‐
cerned a private issue and did not address a matter of public 
concern. See id. at 561–62 (noting that an officer’s complaint 
about the safety of his working conditions “arose as a result 
of  [the  officer’s]  own  illness  and  detailed  his  own  exposure 
to  environmental  lead  [at  work]”  and  concluding  that  the 
speech  was  an  “internal  grievance  [  ]  on  a  matter  of  purely 
private interest”).  
    Additionally,  we  consider  the  motive  of  the  speaker  as 
part of the context in which the speech was made. Kristofek, 
712 F.3d at 985. Kubiak alleges that she was motivated by a 
concern  for  public  safety,  especially  since  a  jury  had  previ‐
ously  returned  a  verdict  in  favor  of  the  plaintiff  in  a  suit 
against Zala for battery and excessive force. But the fact that 
Kubiak’s  complaints  were  all  made  internally  suggests  that 
she was primarily motivated by personal concerns. Cf. id. at 
984–85  (noting  that  the  plaintiff’s  “rather  aggressive  reac‐
tion”  of going to the  FBI with his suspicions, in addition  to 
making internal complaints, suggested that he was not solely 
concerned with his personal interest but was also motivated 
by a desire to help the public); see also Bivens, 591 F.3d at 561 
(“Although the fact that the speech was entirely internal does 
not  itself  render  the  speech  unprotected,  this  fact  does  sug‐
gest that the grievance was personal in nature.” (internal ci‐
tation omitted)). In any event, motive is not dispositive. Kris‐
tofek, 712 F.3d at 985. Even accepting Kubiak’s allegations as 
true  and  drawing  all  reasonable  inferences  in  her  favor,  as 
we are required to do in reviewing a dismissal based on Rule 
12(b)(6),  Tamayo,  526  F.3d  at  1081,  Kubiak’s  mixed  motives 
are not enough to show that the objective of her speech was 
No. 14‐3074                                                      13 

to  bring  wrongdoing  to  light,  especially  given  the  personal 
nature of her complaints. 
    In sum, the content, form, and context of Kubiak’s speech 
show that her speech did not address a matter of public con‐
cern.  Because  Kubiak  did  not  sufficiently  allege  facts  that 
plausibly  suggest  that  she  spoke  as  a  private  citizen  on  a 
matter  of  public  concern,  the  district  court  correctly  deter‐
mined that her speech was not entitled to First Amendment 
protection. See Garcetti, 547 U.S. at 418. Therefore, the district 
court  properly  dismissed  Kubiak’s  complaint  for  failure  to 
state a claim on which relief can be granted.  
   B. Conspiracy Claim  
    Kubiak also claims that Stratton and Biggane entered into 
a conspiracy to deprive her of her constitutional rights. Since 
Kubiak’s  speech  was  not  constitutionally  protected,  the  dis‐
trict court properly dismissed Kubiak’s conspiracy claim. 
                           III. Conclusion 
    For the foregoing reasons, we AFFIRM the judgment of the 
district court.